DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,212,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent.

Pending Application (17/476,225)
U.S. Patent (11,212,366)
1. A method comprising:
1. A method comprising:

accessing, by a containerized control application executing on one or more processors, a first identifier for a first client;

accessing, by the containerized control application, a second identifier for a second client;
receiving, by a containerized control application executing on one or more processors, a connection request from a client, the connection request comprising an application identifier;
receiving, by the containerized control application, a first connection request from the first client, the first connection request comprising a first application identifier;
(claim 2) receiving, by the containerized control application, a second connection request from a second client, the second connection request comprising a second application identifier;
receiving, by the containerized control application, a second connection request from the second client, the second connection request comprising a second application identifier;
determining, based on an identifier for the client, that the connection request is associated with a tenant;

(claim 5) wherein: determining, based on the identifier, that the connection request is associated with the tenant comprises determining, based on a hash of the identifier, that the connection request is associated with the tenant.
determining based on a first hash of the first identifier, that the first connection request is associated with a tenant;
(claim 2) determining, based on a second identifier for the second client, that the second connection request is associated with the tenant; and

(claim 5) wherein: determining, based on the identifier, that the connection request is associated with the tenant comprises determining, based on a hash of the identifier, that the connection request is associated with the tenant.
determining, based on a second hash of the second identifier, that the second connection request is associated with the tenant;
based on the application identifier and the tenant, routing, by the containerized control application, the connection request to a first containerized application instance of a first application.

(claim 3) wherein the first containerized application instance and the second containerized application instance access data from a tenant-specific data store associated with the tenant.
based on the first application identifier and the tenant, routing, by the containerized control application, the first connection request to a containerized application instance of a first application that accesses data from a tenant-specific data store associated with the tenant; and	
(claim 2) based on the second application identifier and the tenant, routing, by the containerized control application, the second connection request to a second containerized application instance of a second application.

(claim 3) wherein the first containerized application instance and the second containerized application instance access data from a tenant-specific data store associated with the tenant.
based on the second application identifier and the tenant, routing, by the containerized control application, the second connection request to a containerized application instance of a second application that accesses the data from the tenant-specific data store associated with the tenant.


6. The method of claim 1, wherein the application identifier comprises a uniform resource locator (URL).
2. The method of claim 1, wherein the first application identifier comprises a uniform resource locator (URL).


7. The method of claim 1, wherein the containerized control application is a Kubernetes containerized application.
3. The method of claim 1, wherein the containerized control application is a Kubernetes containerized application.


8. The method of claim 1, wherein the determining that the connection request is associated with the tenant comprises accessing a database that maps a hash of the identifier for the client to an identifier of the tenant.
5. The method of claim 1, wherein the determining that the first connection request is associated with the tenant comprises accessing a database that maps the hash of the first identifier to an identifier of the tenant.


9. The method of claim 1, further comprising: accessing a cookie stored on the client, the cookie comprising the identifier for the client.
6. The method of claim 1, wherein the accessing of the first identifier from the first client comprises accessing a cookie stored on the first client.


10. The method of claim 1, further comprising: determining the identifier for the client based on an internet protocol (IP) address of the client.
7. The method of claim 1, wherein the accessing of the first identifier from the first client comprises accessing an internet protocol (IP) address of the first client.



Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In interpreting the claims, in light of the specification and the claims filed on September 15, 2021, the Examiner finds the claimed invention to be patentably distinct from the available prior art(s).
With regards to the independent claims, available prior art(s) does/do not teach, singly or in combination, “receiving, by a containerized control application executing on one or more processors, a connection request from a client, the connection request comprising an application identifier; determining, based on an identifier for the client, that the connection request is associated with a tenant; based on the application identifier and the tenant, routing, by the containerized control application, the connection request to a first containerized application instance of a first application.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458